DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on June 8th, 2022 has been entered. Claims 12 and 16 are amended. Claims 1-30 are pending in the application. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2018/0269899 A1) in view of Kitamura et al. (US 2019/0181986 A1).

Noh et al. disclose a method and apparatus for configuring a circular buffer including an outer code parity with the following features: regarding claim 1, a method for wireless communications at a user equipment (UE), comprising: canceling transmission of a transport block comprising a plurality of code blocks, wherein a first subset of code blocks of the plurality of code blocks is encoded for transmission and a second subset of code blocks of the plurality of code blocks is unencoded for transmission based at least in part on the canceling; receiving a re-transmission request for a code block of the second subset of code blocks comprising a set of parity check bits for the transport block; determining that a current state of the set of parity check bits for the transport block corresponds to the first subset of code blocks based at least in part on the canceling; modifying the code block comprising the set of parity check bits for the transport block based at least in part on the determining; and transmitting the modified code block based at least in part on the re- transmission request (Fig. 2, illustrates a procedure of encoding a transport block according to an example, see teachings in [0014, 0050-0053 & 0075-0078] summarized as “a method for wireless communications at a user equipment (UE), comprising: canceling transmission of a transport block comprising a plurality of code blocks, wherein a first subset of code blocks of the plurality of code blocks is encoded for transmission and a second subset of code blocks of the plurality of code blocks is unencoded for transmission based at least in part on the canceling (i.e. transmission of a transport block 201 comprising of a plurality of code blocks 203 which are encoded at the encoder 205 after adding code block CRC 204 at the end of each code block 203, the encoded CB at encoder 205 can be considered as the first set of code blocks for transmission and the code blocks prior to encoder 205 may be considered as the second set of the code blocks as they unencoded, the transmission of the transport block is interrupted when receiving NACK due to a code block CRC failure), receiving a re-transmission request for a code block of the second subset of code blocks comprising a set of parity check bits for the transport block (i.e. a retransmit message for the code blocks, from the receiving end is sent along parity check/index of the code block) of the code block where the CRC failure occurs to the transmitting end together), determining that a current state of the set of parity check bits for the transport block corresponds to the first subset of code blocks based at least in part on the canceling (i.e. parity check code includes a parity check matrix and encoding, by the encoder 205. is performed using the parity check matrix, and when a retransmission request is received at transmitter end, and it is determined that the parity check belongs to the first set of the code blocks of a transport block as it was transmitted after encoding by the encoder 205 and the code blocks 203 with added CRC 204 were not transmitted due to the NACK), modifying the code block comprising the set of parity check bits for the transport block based at least in part on the determining (i.e. a parity generated in a higher layer in a circular buffer is included to in the code block and after modification retransmission is done), and transmitting the modified code block based at least in part on the re- transmission request (i.e. the code block after adding the parity is retransmitted)”).
Noh et al. is short of expressly teaching “modifying the code block comprising the set of parity check bits for the transport block based at least in part on the determining”.
Noh et al. also do not expressly disclose the following features: regarding claim 11, wherein the set of parity check bits comprises a set of cyclic redundancy check bits.
Kitamura et al. disclose a user terminal and a method in next-generation mobile communication systems with the following features: regarding claim 1, modifying the code block comprising the set of parity check bits for the transport block based at least in part on the determining (Fig. 1, a diagram to show an example of transmission process where code block segmentation is employed, see teachings in [0032-0038] summarized as “modifying the code block comprising the set of parity check bits for the transport block based at least in part on the determining (i.e. retransmission control capable of improving the utilization efficiency of radio resources in a future radio communication system, a transport block of the DL signal is divided into a plurality of code blocks with a transmission process, where code block segmentation is employed to divide a transport block (TB) into a plurality of segments when a TB, to which CRC bits are added, exceeds a predetermined threshold of 6144 bits, and so the code block segmentation is executed to adjust the TBS to a size that is compatible with the encoder, and the above predetermined threshold may be equal to the maximum size that is compatible with the encoder, when the TB size (TBS) exceeds a predetermined threshold, this information bit sequence, including CRC bits, is divided/segmented into a plurality of segments on the transmitting side. Note that filler bits may be appended to the top of segment #1, CRC bits (24 bits) are added to each segment, and channel coding is performed at a predetermined coding rate, and by channel coding, systematic bits and first and second parity bits (#1 and #2) are generated as code bits for each code block, and hence each CB, comprised of selected code bits, is concatenated to form a codeword (CW). The codeword is subjected to scrambling, data modulation and so on, and then transmitted, and receiving side transmits retransmission control information as ACK or NACK and “HARQ-ACK,” etc.), in response to whole TB is transmitted to the transmitting side depending on the error detection result of the whole TB, and on the transmitting side, the whole TB is retransmitted in response to a NACK from the receiving side after modification of the code block)”).
Kitamura et al. also disclose the following features: regarding claim 11, wherein the set of parity check bits comprises a set of cyclic redundancy check bits (Fig. 1, a diagram to show an example of transmission process where code block segmentation is employed, see teachings in [0030-0031] summarized as “Code block segmentation is to divide a transport block into a plurality of segments when a TB, to which CRC bits are added”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Noh et al. by using the features as taught by Kitamura et al. in order to provide a more effective and efficient system that is capable of modifying the code block comprising the set of parity check bits for the transport block. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 21:
Noh et al. disclose a method and apparatus for configuring a circular buffer including an outer code parity with the following features: regarding claim 21, a method for wireless communications at a user equipment (UE), comprising: canceling transmission of a transport block comprising a plurality of code blocks, wherein a first subset of code blocks of the plurality of code blocks is encoded for transmission and a second subset of code blocks of the plurality of code blocks is unencoded for transmission based at least in part on the canceling; receiving a re-transmission request for a code block of the second subset of code blocks comprising a set of parity check bits for the transport block; modifying a processing timeline based at least in part on the second subset of code blocks being unencoded for transmission; encoding the second subset of code blocks for transmission based at least in part on the modified processing timeline; and transmitting the code block based at least in part on the re-transmission request and encoding the second subset of code blocks for transmission (Fig. 2, illustrates a procedure of encoding a transport block according to an example, see teachings in [0014, 0050-0053 & 0075-0078] summarized as “a method for wireless communications at a user equipment (UE), comprising: canceling transmission of a transport block comprising a plurality of code blocks, wherein a first subset of code blocks of the plurality of code blocks is encoded for transmission and a second subset of code blocks of the plurality of code blocks is unencoded for transmission based at least in part on the canceling (i.e. transmission of a transport block 201 comprising of a plurality of code blocks 203 which are encoded at the encoder 205 after adding code block CRC 204 at the end of each code block 203, the encoded CB at encoder 205 can be considered as the first set of code blocks for transmission and the code blocks prior to encoder 205 may be considered as the second set of the code blocks as they unencoded, the transmission of the transport block is interrupted when receiving NACK due to a code block CRC failure), receiving a re-transmission request for a code block of the second subset of code blocks comprising a set of parity check bits for the transport block (i.e. a retransmit message for the code blocks, from the receiving end is sent along parity check/index of the code block) of the code block where the CRC failure occurs to the transmitting end together), modifying a processing timeline based at least in part on the second subset of code blocks being unencoded for transmission (i.e. parity check code includes a parity check matrix and encoding, by the encoder 205. is performed using the parity check matrix, and when a retransmission request is received at transmitter end, and it is determined that the parity check belongs to the first set of the code blocks of a transport block as it was transmitted after encoding by the encoder 205, the unencoded code blocks 203 with added code block CRC 204 and in line of processing for encoding by encoder 205 by including a parity and not transmitted due to the NACK), encoding the second subset of code blocks for transmission based at least in part on the modified processing timeline (i.e. a parity generated in a higher layer in a circular buffer is included to in the unencoded code block, and after modification retransmission is done), and transmitting the code block based at least in part on the re-transmission request and encoding the second subset of code blocks for transmission (i.e. the code block after adding the parity is retransmitted)”).
Noh et al. is short of expressly teaching “modifying a processing timeline based at least in part on the second subset of code blocks being unencoded for transmission”.
Kitamura et al. disclose a user terminal and a method in next-generation mobile communication systems with the following features: regarding claim 21, modifying a processing timeline based at least in part on the second subset of code blocks being unencoded for transmission (Fig. 1, a diagram to show an example of transmission process where code block segmentation is employed, see teachings in [0032-0038] summarized as “modifying a processing timeline based at least in part on the second subset of code blocks being unencoded for transmission (i.e. retransmission control capable of improving the utilization efficiency of radio resources in a future radio communication system, a transport block of the DL signal is divided into a plurality of code blocks with a transmission process, where code block segmentation is employed to divide a transport block (TB) into a plurality of segments when a TB, to which CRC bits are added, exceeds a predetermined threshold of 6144 bits, and so the code block segmentation is executed to adjust the TBS to a size that is compatible with the encoder, and the above predetermined threshold may be equal to the maximum size that is compatible with the encoder, when the TB size (TBS) exceeds a predetermined threshold, this information bit sequence, including CRC bits, is divided/segmented into a plurality of segments on the transmitting side. Note that filler bits may be appended to the top of segment #1, CRC bits (24 bits) are added to each segment, and channel coding is performed at a predetermined coding rate, and by channel coding, systematic bits and first and second parity bits (#1 and #2) are generated as code bits for each code block, and hence each CB, comprised of selected code bits, is concatenated to form a codeword (CW). The codeword is subjected to scrambling, data modulation and so on, and then transmitted, and receiving side transmits retransmission control information as ACK or NACK and “HARQ-ACK,” etc.), in response to whole TB is transmitted to the transmitting side depending on the error detection result of the whole TB, and on the transmitting side, the whole TB is retransmitted in response to a NACK from the receiving side after modification of the code block)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Noh et al. by using the features as taught by Kitamura et al. in order to provide a more effective and efficient system that is capable of modifying the code block comprising the set of parity check bits for the transport block. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2018/0269899 A1) in view of Kitamura et al. (US 2019/0181986 A1) as applied to claims 1 and 21 above, and further in view of Noh et al. (US 2017/0279464 A1).

Noh et al. and Kitamura et al. disclose the claimed limitations as described in paragraph 5 above. Noh et al. and Kitamura et al. do not expressly disclose the following features: regarding claim 2, wherein the modifying comprises: setting each bit of the set of parity check bits for the transport block to a common bit value based at least in part on the determining; regarding claim 3, wherein the common bit value is a zero bit value or a one bit value; regarding claim 4, wherein the modifying comprises: removing the set of parity check bits for the transport block from the code block based at least in part on the determining.
Noh et al. (464) disclose a method and an apparatus of low-density parity check code encoding for reducing signal overhead with the following features: regarding claim 2, wherein the modifying comprises: setting each bit of the set of parity check bits for the transport block to a common bit value based at least in part on the determining (Fig. 2, illustrates a procedure of encoding a transport block according to an example, see teachings in [0097-0099] summarized as “the transmission end may determine whether CRC is attached based on channel quality indicator (CQI) and/or other channel information that are reported from the receiving end or another UE, the code block CRC may be omitted only when CQI with a preset value or more is reported, and the transmission end may determine whether the CRC is attached based on transmission overhead,  and a common bit (1 or 0) may be used); regarding claim 3, wherein the common bit value is a zero bit value or a one bit value (Fig. 2, illustrates a procedure of encoding a transport block according to an example, see teachings in [0097-0099] summarized as “a common bit value is 1 or 0 bit value); regarding claim 4, wherein the modifying comprises: removing the set of parity check bits for the transport block from the code block based at least in part on the determining (Fig. 2, illustrates a procedure of encoding a transport block according to an example, see teachings in [0097-0099] summarized as “the transmission end may determine whether CRC is attached based on channel quality indicator (CQI) and/or other channel information that are reported from the receiving end or another UE, the code block CRC may be omitted only when CQI with a preset value or more is reported);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Werner et al. with Kitamura et al. by using the features as taught by Noh et al. (464) in order to provide a more effective and efficient system that is capable of setting each bit of the set of parity check bits for the transport block to a common bit value of 1 or 0 bit. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2018/0269899 A1) in view of Kitamura et al. (US 2019/0181986 A1) and Noh et al. (US 2017/0279464 A1) as applied to claims 1 and 21 above, and further in view of Balasubramanian et al. (US 2021/0167899 A1).

Noh et al. (899), Kitamura et al. and Noh et al. (464) disclose the claimed limitations as described in paragraph 5 above. Noh et al. (899), Kitamura et al. and Noh et al. (464) do not expressly disclose the following features: regarding claim 5, wherein the modifying further comprises: rate-matching the code block based at least in part on removing the set of parity check bits for the transport block from the code block;
Balasubramanian et al. disclose methods and apparatuses for providing Hybrid HARQ techniques for a non-terrestrial network with the following features: regarding claim 5, wherein the modifying further comprises: rate-matching the code block based at least in part on removing the set of parity check bits for the transport block from the code block (Fig. 12, a diagram illustrating an example cRV generation between multiple TBs for different CBGs, see teachings in [0151] summarized as “rate matching may be performed on the concatenated CBG, thereby generating one or more redundancy versions, and these redundancy versions may be punctured with individual CBG rate matching to generate cRVs, wherein the concatenated code block group may be segmented into code blocks, and encoding is performed per code block”);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Noh et al. (899), Kitamura et al. and Noh et al. (464) by using the features as taught by Balasubramanian et al. in order to provide a more effective and efficient system that is capable of modifying the CB for rate-matching the code block based by removing the set of parity check bits. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2018/0269899 A1) in view of Kitamura et al. (US 2019/0181986 A1) as applied to claims 1 and 21 above, and further in view of Bae et al. (US 2021/0176758 A1).

Noh et al. and Kitamura et al. disclose the claimed limitations as described in paragraph 5 above. Noh et al. and Kitamura et al. do not expressly disclose the following features: regarding claim 6, further comprising: receiving a message preempting the transmission of the transport block, wherein the canceling is based at least in part on receiving the message.
Bae et al. disclose a method for dynamically or semi-statically setting resources for user equipment with the following features: regarding claim 6, further comprising: receiving a message preempting the transmission of the transport block, wherein the canceling is based at least in part on receiving the message (Fig. 9, illustrates an example of a scheduling process of a UE to which the method proposed in this disclosure may be applied, see teachings in [0056, ] summarized as “UE determines that transmission of transport block A is preempted, the UE may drop, puncture, rate-match or cancel all or part of the previous transmission and retransmit TB A using scheduling information”);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Noh et al. with Kitamura et al. by using the features as taught by Bae et al. in order to provide a more effective and efficient system that is capable of receiving a message preempting the transmission of the transport block. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 9, 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2018/0269899 A1) in view of Kitamura et al. (US 2019/0181986 A1) as applied to claims 1 and 21 above, and further in view of Werner et al. (US 2018/0109355A1).

Noh et al. and Kitamura et al. disclose the claimed limitations as described in paragraph 5 above. Noh et al. and Kitamura et al. do not expressly disclose the following features: regarding claim 9, further comprising: transmitting, for the transport block, the first subset of code blocks based at least in part on the first subset of code blocks being encoded for transmission; regarding claim 22, wherein modifying the processing timeline comprises: modifying the processing timeline for transmitting the code block based at least in part on the re-transmission request; regarding claim 27, further comprising: calculating the set of parity check bits for the transport block based at least in part on encoding the second subset of code blocks for transmission.
Werner et al. disclose mechanism of variable transport format parameters for fast acknowledgment feedback mechanism with the following features: regarding claim 9, further comprising: transmitting, for the transport block, the first subset of code blocks based at least in part on the first subset of code blocks being encoded for transmission (Fig. 1, illustrates a first and a second communication node communicating over a wired or wireless acknowledged connection, see teachings in [0005, 0044-0047 & 0074] summarized as “a predefined group of code blocks, associated with a check value enabling error detection, may be referred to as a transport block, wherein the encoded code block of the group are transmitted”); regarding claim 22, wherein modifying the processing timeline comprises: modifying the processing timeline for transmitting the code block based at least in part on the re-transmission request (Fig. 1, illustrates a first and a second communication node communicating over a wired or wireless acknowledged connection, see teachings in [0005, 0044-0047, 0074, 0095-0096] summarized as “applying a first value for a first subset of the code blocks of a predefined group, and the cyclic redundancy check (CRC) value is inserted into the code block, wherein the check value may be one of: a parity bit, a hash value, a checksum value, a cyclic redundancy check value, CRC value”); regarding claim 27, further comprising: calculating the set of parity check bits for the transport block based at least in part on encoding the second subset of code blocks for transmission (Fig. 1, illustrates a first and a second communication node communicating over a wired or wireless acknowledged connection, see teachings in [0005, 0044-0047, 0074, 0095-0096] summarized as “the first communication node may be configured to transmit a negatively valued acknowledgment for a predetermined group as soon as an error has been detected for any the code blocks in the predefined group, and it is determined that the error in the CRC values belongs to the code block due to the interruption of the transmission of the code block encoded and transmitted to the receiver).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Noh et al. with Kitamura et al. by using the features as taught by Werner et al. in order to provide a more effective and efficient system that is capable of transmitting, for the transport block, the first subset of code blocks being encoded and modifying the processing timeline. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2018/0269899 A1) in view of Kitamura et al. (US 2019/0181986 A1) as applied to claims 1 and 21 above, and further in view of Yeo et al. (US 2021/0119738 A1).

Noh et al. and Kitamura et al. disclose the claimed limitations as described in paragraph 5 above. Noh et al. and Kitamura et al. do not expressly disclose the following features: regarding claim 10 , wherein the transmitting, for the transport block, the first subset of code blocks comprises an initial transmission of the transport block by the UE.
Yeo et al. disclose a method and an apparatus for performing retransmission with respect to a code block with the following features: regarding claim 10 , wherein the transmitting, for the transport block, the first subset of code blocks comprises an initial transmission of the transport block by the UE (Fig. 2D, illustrate communication systems to which the present disclosure is applied, see teachings in [0017 & claim 1] summarized as “a terminal in a communication system receiving, from a base station, information on a number of code block groups (CBGs) of a transport block (TB) via higher layer signaling; identifying the number of the CBGs of the TB based on the information on the number of the CBGs, and receiving, from the base station, downlink control information (DCI) scheduling downlink data transmission, wherein the DCI includes a new data indicator (NDI) and a CBG indicator downlink data corresponding to the TB, in case of identifying that the DCI is associated with an initial transmission of the TB based on the NDI, identifying the CBGs of the TB”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Noh et al. with Kitamura et al. by using the features as taught by Yeo et al. in order to provide a more effective and efficient system that is capable of transmitting, for the transport block, the first subset of code blocks comprises an initial transmission of the transport block. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2018/0269899 A1) in view of Wang et al. (US 2021/0135791 A1).

Noh et al. disclose a method and apparatus for configuring a circular buffer including an outer code parity with the following features: regarding claim 12, a method for wireless communications at a network device, comprising: receiving, a first subset of code blocks of a transport block, wherein transmission of the transport block is scheduled for a first set of resources; 
transmitting a message indicating a second set of resources overlapping in time with at least a portion of the first set of resources; 
determining that transmission of a second subset of code blocks of the transport block by a user equipment (UE} is preempted based at least in part on the message, wherein the second subset of code blocks comprises a code block comprising a set of parity check bits for the transport block; 
and requesting re-transmission of at least the second subset of code blocks based at least in part on the determining (Fig. 2, illustrates a procedure of encoding a transport block according to an example, see teachings in [0014, 0050-0053, 0075-0078 & 0119] summarized as “a method for wireless communications at a network device, comprising: receiving, a first subset of code blocks of a transport block, wherein transmission of the transport block is scheduled for a first set of resources (i.e. transmission of a transport block 201 comprising of a plurality of code blocks 203 which are encoded at the encoder 205 after adding code block CRC 204 at the end of each code block 203, the encoded CB at encoder 205 can be considered as the first set of code blocks for transmission and the code blocks prior to encoder 205 may be considered as the second set of the code blocks as they unencoded, the first set of code blocks which are already encoded with the encoder 205 is scheduled for transmission),
transmitting a message indicating a second set of resources overlapping in time with at least a portion of the first set of resources (i.e. the transmission of the transport block is interrupted when receiving NACK due to a code block CRC failure, wherein the first parity P1 (fig. 16) and the second parity P2 may have different sizes, for example, the first parity may be created based on a first portion of the payload and the second parity may be created based on a second portion of the payload, and the first and second portions may have different sizes and they may partially overlap with each other. Alternatively, the first and second portions may be configured not to overlap with each other),
determining that transmission of a second subset of code blocks of the transport block by a user equipment (UE} is preempted based at least in part on the message, wherein the second subset of code blocks comprises a code block comprising a set of parity check bits for the transport block (i.e. the code blocks prior to encoder 205 may be considered as the second set of the code blocks as they unencoded, the transmission of the transport block is interrupted when receiving NACK due to a code block CRC failure, and parity check code includes a parity check matrix and encoding, by the encoder 205. is performed using the parity check matrix, and when a retransmission request is received at transmitter end, and it is determined that the parity check belongs to the first set of the code blocks of a transport block as it was transmitted after encoding by the encoder 205 and the code blocks 203 with added CRC 204 were not transmitted due to the NACK),  
and requesting re-transmission of at least the second subset of code blocks based at least in part on the determining (i.e. a retransmit message for the code blocks, from the receiving end is sent along parity check/index of the code block of the code block where the CRC failure occurs to the transmitting end together)”).
Noh et al. is short of expressly teaching “transmitting a message indicating a second set of resources overlapping in time with at least a portion of the first set of resources”.
Wang et al. a method and a device for enhancing a performance of data transmission with the following features: regarding claim 12, transmitting a message indicating a second set of resources overlapping in time with at least a portion of the first set of resources (Fig. 2, a schematic diagram illustrating a process that the second type of service punches the time-frequency resources of the first type of service, see teachings in [0070-0071, 0080 & 0123] summarized as “transmitting a message indicating a second set of resources overlapping in time with at least a portion of the first set of resources (i.e. depending on the scheduling of the base station, some or all of the time-frequency resources 421 (fig. 4) may overlap with the time-frequency resources 412 when there is not enough time-frequency resources in the MTU 402, the base station only transmits the data of the second type of service on the overlapping time-frequency resources, when retransmitting the first type of service, the base station may only retransmit the data of the first type of service carried on the time-frequency resources affected by the second type of service of the TB,  and only retransmitting the affected CBs, CBGs or retransmitting the entire TB, when a CB/CBG of a TB overlaps with multiple CBs/CBGs of another TB, whether or not the CB/CBG of the TB is based on an indication of the corresponding CB/CBG of the TB to determine the state of the CB/CBG, is determined according to a size of the overlapping resources)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Noh et al. by using the features as taught by Wang et al. in order to provide a more effective and efficient system that is capable of transmitting a message indicating a second set of resources overlapping in time. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2018/0269899 A1) in view of Wang et al. (US 2021/0135791 A1) as applied to claim 12 above, and further in view of Werner et al. (US 2018/0109355 A1).

Noh et al. and Wang et al. disclose the claimed limitations as described in paragraph 10 above. Noh et al. and Wang et al. do not expressly disclose the following features: regarding claim 15, wherein requesting re-transmission further comprises: requesting re-transmission of the transport block based at least in part on the determining; regarding claim 19, wherein the message indicating the second set of resources requests the UE to refrain from transmitting in the second set of resources.
Werner et al. disclose mechanism of variable transport format parameters for fast acknowledgment feedback mechanism with the following features: regarding claim 15, wherein requesting re-transmission further comprises: requesting re-transmission of the transport block based at least in part on the determining (Fig. 1, illustrates a first and a second communication node communicating over a wired or wireless acknowledged connection, see teachings in [0005, 0044-0047, 0074, 0095-0096] summarized as “ the first communication node may be configured to transmit a negatively valued acknowledgment for a predetermined group as soon as an error has been detected for any the code blocks in the predefined group, and it is determined that the error in the CRC values belongs to the code block due to the interruption of the transmission of the code block encoded and transmitted to the receiver, wherein transmitter 22 is configured to transmit the predefined groups of code blocks, and receiver 23 is configured to receive an acknowledgment from the first communication node 10, as cyclic redundancy check (CRC) value is inserted into each code block which makes it possible for the terminal to determine whether it has been correctly decoded or not, wherein the acknowledgment concerns one of the predefined groups of transmitted code blocks, if the receiver 23 determines that the received acknowledgment is negatively valued, it causes the concerned predefined group of transmitted code blocks to be retransmitted, or retransmits the predefined group of transmitted code blocks, or a negatively valued acknowledgment in respect of a predefined group of code blocks may be transmitted in the form of a request for retransmission of that predefined group of code blocks”); regarding claim 19, wherein the message indicating the second set of resources requests the UE to refrain from transmitting in the second set of resources (Fig. 1, illustrates a first and a second communication node communicating over a wired or wireless acknowledged connection, see teachings in [0005, 0044-0047, 0074, 0095-0096] summarized as “two communication nodes BS 10 and UE 20 operable to be communicatively connected by a wireless connection, the first communication node 10 comprises a receiver 11 configured to receive a predefined group of code blocks from the second communication node, wherein one processor 21 is further configured to group the processed code blocks into predefined groups and associate each code block with at least one check value, and while the code blocks are partially encoded or a set of code blocks is encoded and other code blocks unencoded during the encoding process of the code block, the processing may be interrupted by reference signal symbols).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Noh et al. with Wang et al. by using the features as taught by Werner et al. in order to provide a more effective and efficient system that is capable of requesting re-transmission and indicating the second set of resources. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2018/0269899 A1) in view of Wang et al. (US 2021/0135791 A1) as applied to claim 12 above, and further in view of Tsai (US 2020/0220663 A1).

Noh et al. and Wang et al. disclose the claimed limitations as described in paragraph 10 above. Noh et al. and Wang et al. do not expressly disclose the following features: regarding claim 18, herein the message indicating the second set of resources comprises a grant for a second transmission in the second set of resources.
Tsai discloses method of data retransmission can include receiving a transport block including code block groups with the following features: regarding claim 18, herein the message indicating the second set of resources comprises a grant for a second transmission in the second set of resources (Fig. 6, shows another example of a CBG-based HARQ process of data transmission in uplink direction, see teachings in [0053 & 0072] summarized as “the BS 620 can accordingly transmit a second uplink grant, UL grant #2, to schedule a retransmission (second transmission) for the failed CBGs #2 and #3. Specifically, the UL grant #2 may include a first field indicating the same HARQ process ID, # n, as in the UL grant #1, and the UL grant #2 can also include a second field indicating a second NDI having a state of “not toggled” compared with the first NDI in the UL grant #1”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Noh et al. with Wang et al. by using the features as taught by Tsai in order to provide a more effective and efficient system that is capable of indicating the second set of resources comprises a grant for a second transmission. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2018/0269899 A1) in view of Wang et al. (US 2021/0135791 A1) as applied to claim 12 above, and further in view of Kitamura et al. (US 2019/0181986 A1).

Noh et al. and Wang et al. disclose the claimed limitations as described in paragraph 11 above. Noh et al. and Wang et al. do not expressly disclose the following features: regarding claim 20, wherein the set of parity check bits comprises a set of cyclic redundancy check bits.
Kitamura et al. disclose a user terminal and a method in next-generation mobile communication systems with the following features: regarding claim 20, wherein the set of parity check bits comprises a set of cyclic redundancy check bits (Fig. 1, a diagram to show an example of transmission process where code block segmentation is employed, see teachings in [0030-0031] summarized as “Code block segmentation is to divide a transport block into a plurality of segments when a TB, to which CRC bits are added”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Noh et al. with Wang et al. by using the features as taught by Kitamura et al. in order to provide a more effective and efficient system that is capable of having set of parity check bits comprises a set of cyclic redundancy check bits. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 28-30 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 28-30 are allowed.
The independent claim 28 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 28, A method for wireless communications at a user equipment (UE), comprising: receiving a first grant of a first set of resources for a first uplink transmission; receiving a second grant of a second set of resources for a second uplink transmission, wherein the second set of resources for the second uplink transmission at least partially overlaps in time with the first set of resources for the first uplink transmission; canceling, based at least in part on receiving the second grant, transmission of a transport block comprising a plurality of code blocks, wherein the transport block is associated with the first uplink transmission, and wherein a first subset of code blocks of the plurality of code blocks is encoded for transmission and a second subset of code blocks of the plurality of code blocks is unencoded for transmission based at least in part on the canceling; receiving a third grant of a third set of resources for a third uplink transmission; identifying a non-overlap condition between the third set of resources and the first set of resources; and processing the third grant based at least in part on the identifying the non- overlap condition.
Claims 29-30 are allowed since they depend on claim 28.

Claims 7-8, 13-14, 16-17, and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. 
Applicant argues of claim 1 rejection over Noh’899 and states in remarks “Further, Noh '899 states that "[t]he receiving end may perform decoding on each code block. Thereafter, the receiving end configures a transport block based on the code block and then checks CRC for the transport block to determine whether the decoding is successfully performed ... a code block CRC is used for early decoding termination." Id. ¶ [0076] (emphasis added). However, encoding a transport block by encoding its code blocks for transmission by a transmitting device and then terminating decoding of the encoded code block by a receiving device does not teach or suggest "canceling transmission of a transport block comprising a plurality of code blocks, wherein a first subset of code blocks of the plurality of code blocks is encoded for transmission and a second subset of code blocks of the plurality of code blocks is unencoded for transmission based ... on the canceling".
Examiner respectfully disagrees. The prior art Noh’899 disclose the claimed limitation “a method for wireless communications at a user equipment (UE), comprising: canceling transmission of a transport block comprising a plurality of code blocks, wherein a first subset of code blocks of the plurality of code blocks is encoded for transmission and a second subset of code blocks of the plurality of code blocks is unencoded for transmission based at least in part on the canceling”. As illustrated in the fig. 2, a transport block 201 is received at the input, and a transport block CRC 202, added to the transport block 201, used for identification of the transport block 201 in the decoding procedure, then it segmented into three code blocks 203. Before encoding in the encoder 205, code block CRC 204 are added to each of the code blocks 203 which may be used for identification of the code block 203 at the receiving end. Therefore, the subset (first subset) of code blocks after encoder 205 may be considered as encoded code block, and the subset (second subset) of code blocks, because of using parity of code blocks during encoding by recursive systematic convolutional (RSC) encoder or turbo encoder, encoding is delayed and they may be considered as unencoded code blocks for transmission. The coding of second set is  cancelled/interrupted when NACK is received if the receiving end fails to check CRC for a single code block.

The applicant states in the remarks “Indeed, there is nothing in Noh '899 to suggest that a "subset of code blocks of the plurality of code blocks [of the transport block] is unencoded for transmission," as recited in independent claim 1”.
The examiner respectfully disagrees. As explained above, the subset (second subset) of code blocks, before the encoder 205,  may be considered as unencoded code blocks.

The applicant states in the remarks “Noh '899 does not describe code blocks before and after the encoder 205 belonging to a same transport block and thus does not describe encoding a portion of a transport block and then receiving a NACK”.
The examiner respectfully disagrees. Noh ‘899, as illustrated in the fig. 2, teaches that the code blocks before and after the encoder 205 of the same transport block 201. Further, as explained above, the encoding of the unencoded code blocks of the transport block 201 in the coder 205 is not completed, and the transmission of the transport block 201 is then canceled after the NACK is received from the receiving end as it fails to check CRC for a single code block.

The applicant states in the remarks “Kitamura does not cure the deficiencies of Noh '899”.
The examiner respectfully disagrees. As described in paragraph 6 above, Noh ‘899 teaches claimed limitations of the claim 1, but falls short of expressly teaching “modifying the code block comprising the set of parity check bits for the transport block based at least in part on the determining” (emphasis added). Kitamura, with the help of fig. 1, teaches a transmission process where code block segmentation is employed by dividing a transport block (TB) into a plurality of segments when a TB, to which CRC bits are added, exceeds a predetermined threshold (for example, 6144 bits). Code block segmentation is executed, for example, to adjust the TBS to a size that is compatible with the encoder, and the above predetermined threshold may be equal to the maximum size that is compatible with the encoder, and channel coding is performed at a predetermined coding rate, and by channel coding, systematic bits and first and second parity bits (#1 and #2) are generated as code bits for each code block, and hence each CB, comprised of selected code bits, is concatenated to form a codeword which is subjected to scrambling, data modulation and so on, and then transmitted.

The applicant states in the remarks “Kitamura does not teach or suggest "canceling transmission of a transport block comprising a plurality of code blocks, wherein a first subset of code blocks of the plurality of code blocks [of the transport block] is encoded for transmission and a second subset of code blocks of the plurality of code blocks [of the transport block] is unencoded for transmission based ... on the canceling," as recited in independent claim 1”.
The examiner respectfully disagrees. Noh’899 expressly teaches the claimed limitations of the claim 1 as described in paragraph 6 above, and the deficiency is cured by Kitamura. Further, Kitamura also discloses “canceling transmission of a transport block comprising a plurality of code blocks, wherein a first subset of code blocks of the plurality of code blocks [of the transport block] is encoded for transmission and a second subset of code blocks of the plurality of code blocks [of the transport block] is unencoded for transmission based at least in part on the canceling” but, of course, not as expressly as taught by the primary prior art Noh’899. Kitamura teaches in which a code block segmentation process is employed by   transport block (fig. 1) is divided into plurality of segments by divide a transport block into a plurality of segments to which CRC is added, and the code block segmentation is executed to adjust the TBS to a size that is compatible with the encoder, and then and then the encoding of the code blocks is performed for transmission. A user terminal succeeds in decoding CBs #1, #3, and #4 and fails to decode CB #2. For this reason, the user terminal generates retransmission control information indicating ACKs for CBs #1, #3, and #4 and a NACK for CB #2, and feeds the retransmission control information back to the radio base station to cancel further encoding and to retransmit the CB #2.

The applicant states in the remarks “for at least these reasons, independent claim I is allowable over any combination of Noh '899, Kitamura, Noh '464, Balasubramanian, Bae, Werner, Yeo, Wang, and Tsai. Accordingly, Applicant requests that the rejection of independent claim 1 under 35 U.S.C. § 103 be withdrawn”.
The examiner respectfully disagrees. As explained above, the rejections of the claim 1 is proper and being maintained.

The applicant states in the remarks “Noh '899, Kitamura, Noh '464, Balasubramanian, Bae, Werner, Yeo, Wang, and Tsai alone or in any combination-do not teach or suggest "canceling transmission of a transport block comprising a plurality of code blocks, wherein a first subset of code blocks of the plurality of code blocks is encoded for transmission and a second subset of code blocks of the plurality of code blocks is unencoded for transmission based at least in part on the canceling," as recited in independent claim 21”. 
The examiner respectfully disagrees. The independent claim 21 is similar to the independent claim 1. Since, as explained above, Noh ‘899 in combination of Kitamura rendering proper obvious rejection of the claim 1, the rejection of the claim 21 is also maintained.

The applicant states in the remarks “for at least these reasons, independent claim 21 is allowable over any combination of Noh '899, Kitamura, Noh '464, Balasubramanian, Bae, Werner, Yeo, Wang, and Tsai. Accordingly, Applicant requests that the rejection of independent claim 21 under 35 U.S.C. § 103 be withdrawn”.
The examiner respectfully disagrees. As explained above, the rejections of the claim 21 is proper and being maintained.

The applicant states in the remark “Wang recites that when "a CB/CBG of a TBi overlaps with multiple CBs/CBGs of another TBj, whether or not the CB/CBG of the TBj is based on an indication of the corresponding CB/CBG of the TBi to determine the state of the CB/CBG, is determined according to a size of the overlapping resources." Id. ¶ [0123]. That is, "if a CBG of the first TB indicates state (z), a RE of a CBG of the second TB overlaps with a RE of the CBG of the first TB, then if the CBG of the second TB is scheduled, then the status of the CBG is (y), and it does not need to flush the storage." Id. But this does not teach or suggest "a message indicating a second set of resources overlapping in time with at least a portion of the first set of resources," as recited in independent claim 12”.
The examiner respectfully disagrees. Wang discloses the claimed limitations “transmitting a message indicating a second set of resources overlapping in time with at least a portion of the first set of resources”. The prior art teaches with the help of fig, 2 that time unit (TU) is divided into two MTUs: MTU201 and MTU202. Assuming that time-frequency resource 211 has been scheduled for the first type of service on the TU but a new second type of service is generated before MTU 202 and requires to be processed quickly. The base station may schedule time-frequency resources 212 for the second type of service in MTU 202. Depending on the scheduling of the base station, for example, when there is not enough time-frequency resources in the MTU 202, part or all of the time-frequency resources 212 may overlap with the time-frequency resources 211 [53]. The fig. 4 also illustrates the similar example as of fig. 2 ]70-71. The resource overlapping indicated, by the base station, by sending a downlink control information (DCI) to the UE. If the first CBG and second CBG of TB2 are also scheduled in the DCI, the HARQ states of the two CBGs are both (z), because the first CBG and second CBG of TB2, and the second CBG of TB1 overlap each other on the time-frequency resources [80-83, 123-124] 

The applicant states in the remarks “dependent claims 2-6, 9-11, 15, 18-20, 22, and 27 each depend from one of independent claims 1, 12, and 21 and are therefore allowable for at least the same reasons that independent claims 1, 12, and 21 are allowable. Dependent claims 2-6, 9-11, 15, 18-20, 22, and 27 also recite allowable features that have not been shown to be taught or suggested by Noh '899, Kitamura, Noh '464, Balasubramanian, Bae, Werner, Yeo, Wang, and Tsai, alone or in any combination”.
The examiner respectfully disagrees. As explained above, the rejection of independent claims 1, 12, and 21 is maintained, their respective dependent claims 2-6, 9-11, 15, 18-20, 22, and 27 will remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        8/9/2022
/CANDAL ELPENORD/Primary Examiner, Art Unit 2473